Citation Nr: 0611509	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-01 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico.


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for the residuals of a surgery of the left hand 
performed at a VA medical facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States.


WITNESS AT HEARING ON APPEAL

Appellant.



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel.


INTRODUCTION

The veteran had active service from October 1956 until 
September 1957 and subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 Rating Decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.


REMAND

The veteran has filed a claim for compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of a hand surgery performed 
at the VA.  The Board finds that additional procedural 
development is necessary prior to final appellate review.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Specifically, the Board finds VA's duty to notify was not 
satisfied in this case.  The November 2002 letter provided to 
the veteran, as well as the Statement of the Case dated in 
December 2003, and Supplemental Statement of the Case in 
April 2004 did not provide the veteran with notice of the 
evidence necessary to establish entitlement to the benefit 
sought.  The veteran was provided notice of the type of 
evidence necessary to substantiate his claim had the claim 
under 38 U.S.C.A. § 1151 been filed prior to October 1, 1997.  
However, the veteran underwent surgery in March 2000 and 
filed his claim for residuals related to that surgery in 
November 2002, triggering the new standard which went into 
effect after October 1, 1997.  

The current criteria require some degree of fault on the part 
of VA in providing hospital care, medical or surgical 
treatment.  Specifically, the veteran needs to demonstrate 
the additional disability was caused by hospital care, 
medical or surgical treatment furnished the veteran and that 
the proximate cause of the disability was carelessness, 
negligence, lack or proper care, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or that the 
additional disability was an event not reasonable 
foreseeable.  38 U.S.C.A. § 1151(a)(1).  Since the veteran 
has not been notified of the type of evidence necessary to 
substantiate his claim, the duty to notify under 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 has not been satisfied.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide a new letter 
of notification consistent with 
38 U.S.C.A. § 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  This letter 
should include the current criteria 
required to substantiate a claim arising 
under 38 U.S.C.A. § 1151 filed after 
October 1, 1997.

2.  The RO/AMC shall obtain a VA 
examination providing a medical opinion 
regarding the presence of an additional 
disability.  If an additional disability 
is present, the VA examiner should provide 
a medical opinion as to causation of the 
additional disability, specifically the 
presence of any carelessness, negligence, 
lack or proper care, error in judgment, or 
similar instance of fault on the part of 
VA.  The examiner should also express an 
opinion as to whether any additional 
disability was the result of an event not 
reasonably foreseeable.  


After the VA examination, the RO/AMC shall reevaluate the 
claim or benefits under 38 U.S.C.A. § 1151 and notify the 
veteran of the decision and of his appellate rights.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.  The RO/AMC should ensure any Supplemental 
Statement of the Case applies the legal standard for claims 
arising under 38 U.S.C.A. § 1151 which are filed after 
October 1, 1997.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





